DETAILED ACTION
	This office action is in response to the application and claims filed on April 29, 2020.  Claims 1-20 are pending, with claims 1, 9, and 15 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 29, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The drawings are objected to for the following reasons: Figure 1 should be designated by a legend such as --Prior Art— or – Conventional Art-- because only that which is old is illustrated.  Note the Giessen et al. ‘536 prior art document cited by the IDS which includes such exact Figure.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the 

Claim Objections
The following comments are not formal claim objections, but merely comments by the Examiner.  Claims 1-20 should be carefully and thoroughly reviewed by Applicant because they appear to be direct translations from an original foreign (German) patent document.  For those reasons, some awkward language and/or typos may be found.  The Examiner does note that Applicant is their own lexicographer, but this opportunity to review all pending claims 1-20 should be conducted.  Care and appropriate correction (if necessary) is required.

Independent Claim 15 is objected to because an “and” should be located before the last method step.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marandi et al. US 2014/0016168 A1.
Marandi et al. US 2014/0016168 A1 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 3, 4A, 5; corresponding text, see paragraphs [0019] – [0091]; Claims) a method for generating at least one random number (ABS; Title, [0019]), the method comprising: operating an optical parametric oscillator (“OPO”; [0019]) in a period multiplication state ([0019], [0037], [0039], 0084]) for providing an oscillator output signal of alternating light pulses ([0039]; Fig. 3; the output light signal in Marandi is alternating; either the phases are in phase or not in such a pattern); and generating the at least one random number based on the oscillator output signal, which clearly, fully meets Applicant’s claimed method steps for independent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marandi et al. US 2014/0016168 A1, standing alone.
agrees with, the logic and rationale from the PCT (INTL) Search Report and Written Opinion as cited by the IDS filed on April 29, 2020.  Such document is fully incorporated herein, with specific emphasis to Sections 2.1 to 2.9.
Regarding independent apparatus claim 1 and independent method claim 9, Marandi et al. US 2014/0016168 A1 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 3, 4A, 5; corresponding text, see paragraphs [0019] – [0091]; Claims) an apparatus (and inherent method of same) for generating at least one random number (ABS; Title, [0019]), comprising: an optical parametric oscillator (“OPO”; [0019]) being pumped by a pump signal ([0027]) with a predetermined pump power and a predetermined pump frequency, the OPO being configured to operate in a period multiplication state ([0019], [0037], [0039], 0084]) for providing an oscillator output signal of alternating light pulses ([0039]; Fig. 3; the output light signal in Marandi is alternating; either the phases are in phase or not in such a pattern); the oscillator output signal having a period that is N-times the period of the pump signal, where N is an integer and N is greater than 1 (the period of the OPO is doubled, so N = 2); a comparing unit being configured to compare the output signal with a reference signal ([0042]), wherein the reference signal has a frequency; and an evaluation unit being configured to generate the at least one random number based on a comparison of output signal with the reference signal ([0042]; “during each clock high pulse, a binary number is assigned to the … OPO signal”).
	Regarding independent claims 1 and 9, there is no express and exact teaching in Marandi ‘168 for the “reference signal” to have a frequency of 1/N of the predetermined pump frequency.
KSR v. Teleflex, 127 S.Ct 1727 (2007).  
	Regarding dependent claims 2 and 10, see paragraph [0070] for features of evaluation the phase.
	Regarding claims 3, 8, and 11, see Fig. 3 and paragraph [0042] for generating bits according to a reference signal and generating a reference signal itself.
	Regarding claim 4, a switch feature for optical switching is disclosed by Marandi para [0033], which at its simplest turns on and off the OPO, which meets all structure claimed by claim 4.
	Regarding claims 12 and 13, Marandi teaches shutting the OPO on and off for functional operation thereof (para [0027]).
	Regarding claim 16, the generate sequence based on phase would inherently be 0-bit or 1-bit (para [0042]; Fig. 3) and above a threshold.
	Regarding claim 17, the switching unit of Marandi is optical (para [0033]).
KSR.

Allowable Subject Matter
Claims 5-7, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding these dependent claims, there is no express teaching or reasonable suggestion by Marandi for the “trigger unit” as in claim 5 (claims 6-7 and 18 depend further therefrom) or the orientation of switching on and off and the “toss measurements” upon each switching-on step (claim 14).  Note that dependent claim 5 depends from claim 4.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and N:

-Reference A to Marandi is the allowed patent publication of ‘168.
-Reference N to Naganuma JP ‘019 is pertinent to a parametric oscillator and which is accompanied by recursive multiplication, and an exciting pulse train.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 25, 2022